DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on 03/24/2021. Claims 10-20 are pending in this application. Claim 10 has been amended. Claims 1-9 have been cancelled. Claim 20 is added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini et al. (2019/0011166, previously cited and applied) in view of D. E. Heath (2,778,198, previously cited and applied) and Linstromberg (3,871,242).
Regarding claim 10, Bertolini discloses a refrigeration appliance comprising: 
a fresh food compartment (103) for storing food items in a refrigerated environment having a target temperature above 0o C (the Office taken an Official Notice here that it is well-known in the art that the fresh food compartment has a target temperature above 0o C to cool food product); 
o C (the Official taken an Official Notice here that it is well-known in the art that the freezer compartment has a target temperature below 0o C to freeze food items); 
a system evaporator (FC evaporator 504) for providing a cooling effect to at least one of the fresh food compartment and the freezer compartment (freezer compartment 101; see figure 13); and 
an ice tray assembly (200, see figure 2 and 3B) disposed within the fresh food compartment (103) for freezing water into ice pieces (see figure 1), the ice tray assembly (200) comprising: 
an ice mold (210) with an upper surface comprising a plurality of cavities (212’) formed therein for the ice pieces (see figure 3B), 
a heater (DH) disposed on the ice mold (see figure 3B); 
an ice maker refrigerant tube (213) abutting a bottom surface of the ice mold (212; see figure 3B) and cooling the ice mold (212) to a temperature below 0o C via thermal conduction (see figure 3B); and 
a bail arm (paragraph [0058]) attached to a gear box (218) of the ice tray assembly (200; paragraph [0058]). 
However, Bertolini fails to disclose the ice maker refrigerant tube abutting at least one lateral side surface of the ice mold and the bail arm pivotable between an upper position and a lower position, wherein at the upper position a leg of the bail arm extends directly into a vertical projection of an area covered by a lower surface of the ice mold and substantially parallel to the lower surface of the ice mold and wherein at the lower 
Heath teaches a refrigerator comprises an ice maker refrigerant tube (34) abutting at least one lateral side surface of the ice mold (18; see figure 6-7).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration appliance of Bertolini to try to arrange the refrigerant tube to the claimed location as taught by Heath in order to achieve the same or predictable result which to cool the ice mold to form ice pieces (see MPEP 2143 section E).
Linstromberg teaches an icemakers comprises a bail arm (17) pivotable between an upper position (see figure 2) and a lower position (see figure 3), wherein at the upper position a leg of the bail arm (17) extends directly into a vertical projection of an area covered by a lower surface of an ice mold (11) and substantially parallel to a lower surface of the ice mold (11; see figure 2), and wherein at the lower position the leg of the bail arm (17) extends directly into a vertical projection of an area covered by a lower surface of an ice mold (11) and skewed downward relative to the lower surface of the ice mold (11; see figure 2), and wherein a distal end of the bail arm (17) remains in the vertical projection of the area covered by the lower surface of the ice mold (17) when the bail arm (17) pivots between the upper position (see figure 2) and the lower position (see figure 3).
MPEP 2143 section B).

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini in view of Heath and Linstromberg as applied to claim 10 above and further in view of Anderson.
Regarding claim 11, Bertolini as modified discloses bail arm (the sensing wire, Fox) is L-shaped with a first leg (the leg portion which attached to gear box) attached to the gear box (22, Bertolini) and a second leg (the horizontal portion) extending from the first leg (see figures 2-3 of Fox), 
However, Bertolini fails to disclose the second leg including a plurality of spaced-apart reinforcing ribs.
Anderson teaches a bail arm (26, Anderson) is L-shaped with a first leg (the leg portion which attached to gear box) attached to the gear box (22) and a second leg (the horizontal portion) extending from the first leg, the second leg including a plurality of spaced-apart reinforcing ribs (see figure 18 of Anderson).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration appliance of Bertolini to incorporate the claimed ribs as taught by Anderson in order to reinforce the strength of the bail arm.
Regarding claim 12, Bertolini as modified discloses the first leg is offset from the second leg relative to a pivot axis of the bail arm (see figures 2-3 of Fox).
Regarding claim 13, Bertolini discloses a cover (217) having a water fill cup (217’) integrated into the cover (217) and an outlet (the outlet of the fill cup 217’; see figure 6) aligned with an inlet of the ice mold (212; see figure 6).
Regarding claim 14, Bertolini discloses the cover (217) and the ice mold (212) are configured to capture a support bearing (the bearing of the rotatable shaft 216’) for an ice ejector (rotatable shaft 216’ and ejector finger 216) therebetween (see figure 3B) and wherein the support bearing (the bearing of the rotatable shaft 216’) is part of an ice stripper (215) of the ice tray assembly (see figure 3B).

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini in view of Heath, Linstromberg and Anderson as applied to claim 14 above and further in view of Cole.
Regarding claim 15, Bertolini fails to disclose the refrigeration appliance further comprises a sensor for detecting an angular position of the ice ejector.
Cole teaches an ice maker comprises a sensor (152) for detecting an angular position of the ice ejector (44; paragraph [0056]; see figure 17).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration appliance of Bertolini to incorporate a sensor for detecting an angular position of an ice ejector as taught by Cole in order to measure angular rotation of the ejector thus to improve accuracy for ice ejection.
Regarding claim 16, Bertolini as modified discloses the sensor (152, Cole; see figure 17) is configured to detect an angular position of a feature (an end of the ejector 216 and 216’) of the ice ejector (the ejector 216 and 216’; Bertolini).
Regarding claim 17, Bertolini as modified fails to disclose the feature is a contoured shape formed on a distal end of the ice ejector.
Cole teaches an ice maker comprises the sensor (152, Cole; see figure 17) is configured to detect an angular position of a contoured shape formed on a distal end (154) of the ice ejector (44; paragraph [0056]; see figure 17).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration appliance of Bertolini to incorporate a contoured shaped formed on a distal end of the ejector as taught by Cole in order to improve the measurement accuracy for the angular position of the ejector.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini in view of Heath and Linstromberg as applied to claim 10 above and further in view of Oh et al. (2005/0072167, previously cited and applied).
Regarding claim 18, Bertolini as modified discloses an ice bin (251) disposed below the ice mold (215; see figure 3A).  
However, Bertolini fails to disclose the gear box includes a single sensor for determining the condition of an ice bin.
Oh teaches an ice-maker comprises a gear box (16) includes a single sensor (23) for determining the condition of an ice bin (paragraph [0022]; see figure 3).
.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini in view of Heath, Linstromberg and Oh as applied to claim 18 above and further in view of Cole.
Regarding claim 19, Bertolini as modified fail to explicitly discloses refrigeration appliance further comprises a controller programmed to determine the condition of the ice bin based on a sequence of signals received from the single sensor.
Cole teaches an ice maker comprises a controller (34) programmed to determine the condition of the ice bin based on a sequence of signals received from the single sensor (optical sensor) to detect when the ice bin bail arm is extended to detect the ice level condition in the ice bin.
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration appliance of Bertolini to incorporate a controller as taught by Cole in order to receive singles from the single sensor to determine the ice level condition in the ice bin.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments on the Remarks filed on 03/24/2021 with respect to claim 10 have been considered but are moot because new ground of rejections being applied in the current office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763